United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2777
                                   ___________

Eric L. Wesson,                         *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
United States of America,               *     [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: February 26, 2004

                                 Filed: February 27, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Eric L. Wesson appeals the district court’s* order dismissing as time-barred
Wesson’s Federal Tort Claims Act (FTCA) suit against the United States. Under 28
U.S.C. § 2401(b), an FTCA claim against the United States is barred unless presented
to the appropriate federal agency within two years after the claim accrues. Wesson
presented his claim to the Veteran’s Administration in July 2001, and we agree with
the district court Wesson knew of the alleged injury and suspected its cause by at

      *
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
least August 1993. See Motley v. United States, 295 F.3d 820, 822 (8th Cir. 2002).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-